      Case 1:20-cr-00082-RJA-JJM Document 58 Filed 05/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                              DECISION AND ORDER
         v.                                                        20-CR-82-A
TYRELL McDUFFIE,
                                  Defendant.


      This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On April 7, 2021, defendant

Tyrell McDuffie appeared before Magistrate Judge McCarthy and entered a plea of

guilty to Count 1 of the Indictment which charges him with conspiracy to possess with

intent to distribute, and to distribute, 28 grams or more of a mixture and substance

containing cocaine base in violation of 21 U.S.C. § 846.

       Magistrate Judge McCarthy issued a Report and Recommendation (Dkt. No. 55)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. It is hereby

      ORDERED that, upon review of the transcript of the April 7, 2021, change-of-plea

proceeding before the Magistrate Judge, and the Report and Recommendation, the

Court finds that defendant Tyrell McDuffie’s plea of guilty was knowing, voluntary, and

has a factual basis. Accordingly, defendant McDuffie’s plea of guilty is accepted based

upon the oral findings of the Magistrate Judge as confirmed in the written Report and

Recommendation. Dkt. No. 55. Sentencing is scheduled for August 9, 2021 at 12:30
      Case 1:20-cr-00082-RJA-JJM Document 58 Filed 05/03/21 Page 2 of 2




pm. The parties are directed to the Court’s forthcoming Text Order for the submission

of sentencing documents.

      IT IS SO ORDERED.


                                        _s/Richard J. Arcara__________

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: May 3, 2021
